Citation Nr: 1824470	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-15 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease (also claimed as herniated disc).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to December 1995 and August 2005 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2016. A transcript of the hearing is associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was afforded a VA examination in July 2012.  At that time, the examiner found that it was not at least as likely as not that a lumbar disability was related to active service.  The examiner found that there was no support for a relationship between in-service treatment for lumbar strain or coccydynia and his eventually diagnosed degenerative disc disease. 

Subsequently, in July 2013 Dr. B.M, M.D. submitted a statement indicating that the Veteran's lumbar disability could have been exaggerated by military exercises.   
Then in October 2014, the Veteran's treating physician Dr. D.K., M.D., 
submitted a statement expressing his belief that the Veteran had symptoms of disc herniation as far back as active service.  This physician further noted a February 2013 MRI, which could be the result of a discrete injury unrelated to his disc disease.  Further opinions were provided by Dr. P.C. and Dr. J.L in September 2016 and October 2016, respectively.  Overall, the opinions added to the record do not rise to the requisite standard of proof; rather, they are equivocal in nature.  However, they do trigger the need for an addendum examination.  Moreover, it appears the record may now indicate additional current low back diagnoses, further necessitating an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records 
(3/16 supplemental statement of the case indicates records have been obtained through March 2016) and associate them with the claims file.

2. After associating any records, return the file to the examiner who conducted the July 2012 examination, or another qualified examiner if that individual is no longer available.  The examiner is asked to please identify all disabilities of the Veteran's lumbar spine.  For each lumbar spine disability, the examiner is asked to provide an opinion on the following:

Is the Veteran's current disability at least as likely as not (50% probability or more) related to the Veteran's military service?  The specific opinions of record should also be addressed.  If deemed necessary by the examiner, another physical examination of the Veteran may be arranged.

3. Thereafter, readjudicate the issue on appeal and if the benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




